                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



HOA VAN NGUYEN,                                      Case No. 3:18-cv-655-SI

               Plaintiff,                            ORDER

       v.

SPECIALIZED LOAN SERVICING LLC;
QUALITY LOAN SERVICE
CORPORATION OF WASHINGTON; and
THE BANK OF NEW YORK MELLON
FKA THE BANK OF NEW YORK, AS
TRUSTEE FOR THE
CERTIFICATEHOLDERS OF THE
CWALT, INC., ALTERNATIVE LOAN
TRUST 2006-OA6 MOTRGAGE
PASSTHROUGH CERTIFICATES,
SERVICES 2006-OA6,

               Defendants.

Michael H. Simon, District Judge.

       On March 6, 2018, Plaintiff Hoa Van Nguyen filed a complaint in Multnomah County

Circuit Court against Defendants Specialized Loan Servicing LLC (“SLS”), Quality Loan

Service Corporation of Washington (“Quality”), and The Bank of New York Mellon (“BNYM”).

In the original complaint, Plaintiff asserted six claims against Defendants: declaratory judgment,

breach of contract, intentional interference with economic relationship, violation of Oregon’s

PAGE 1 – ORDER
Unfair Trade Practices Act, breach of the covenant of good faith and fair dealing, and violation

of Or. Rev. Stat. § 86.748(1). On Plaintiff’s motion, the state court issued a preliminary

injunction, enjoining Defendants from proceeding with their scheduled non-judicial foreclosure

of Plaintiff’s home. Defendants removed the case to federal court and moved to dismiss the

complaint and to dissolve the preliminary injunction. This Court granted the motion to dismiss

without prejudice and denied the motion to dissolve the preliminary injunction without prejudice,

and with leave to renew, if appropriate, after Plaintiff filed an amended complaint. ECF 24.

       Shortly thereafter, Plaintiff filed an Amended Complaint and asserted three of the same

claims he made in the original complaint: declaratory judgment, breach of contract, and

intentional interference with economic relationship. ECF 25. Defendants SLS and BNYM moved

to dismiss and to dissolve the preliminary injunction (ECF 26) and Defendant Quality joined

with its own motion (ECF 27). Plaintiff’s amended complaint differs from the original complaint

in only one material aspect. The amended complaint adds one new paragraph, but is otherwise

virtually identical to the original complaint. This new paragraph reads:

               At the time of the purported corrective assignment, MERS was not
               the designated nominee for Aegis Wholesale Corporation, as Aegis
               Wholesale Corporation was dissolved at the time, having gone out
               of business on October 27, 2010. MERS was not authorized to act
               on Aegis’s behalf as Aegis’s agent.

ECF 25 ¶10.

       The bare assertions in this paragraph cannot cure the deficiencies in Plaintiff’s

allegations. To be entitled to a presumption of truth, allegations in a complaint “may not simply

recite the elements of a cause of action, but must contain sufficient allegations of underlying

facts to give fair notice and enable the opposing party to defend itself effectively.” Starr v. Baca,

652 F.3d 1202, 1216 (9th Cir. 2011). The court need not credit the plaintiff’s legal conclusions

that are couched as factual allegations. Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009).
PAGE 2 – ORDER
       Plaintiff provides no factual support for its legal conclusion that MERS was not

authorized to act on Aegis’s behalf as Aegis’s agent. The fact that Aegis Wholesale Corporation

was dissolved at the time of the corrective assignment has no effect on whether MERS was

authorized to act on Aegis’s behalf. Under Oregon law, a dissolved corporation does not

automatically cease to exist, but may carry on business appropriate to wind up and liquidate the

corporation’s business and affairs. See Or. Rev. Stat. 60.637. Although Plaintiff claims that there

is no evidence showing that Aegis transferred the beneficial interest through a line of succession

that ends with BNYM, the 2017 corrective assignment that Plaintiff attached to his amended

complaint tells a different story. The 2017 corrective assignment shows that MERS acted “as

designated nominee for Aegis” and Plaintiff has not pleaded any facts to show that the corrective

assignment was fraudulent or illegitimate.

       This Court has several times described the relationship between MERS and the original

lender or its successors as that of principal-agent. ECF 24 at 6 (citing James v. ReconTrust Co.,

845 F. Supp. 2d 1145, 1165 (D. Or. 2012)). MERS was lawfully able to act as an agent for Aegis

in the 2017 corrective assignment, and legally assigned Aegis’s beneficial interest in the deed of

trust to BNYM, which then lawfully appointed Quality as trustee. As a result, Quality could

lawfully initiate a non-judicial foreclosure.

       Because Plaintiff’s amended complaint fails to allege facts showing that the 2017

corrective assignment was not lawful and valid, Plaintiff’s declaratory judgment claim fails for

the reasons discussed in this Court’s Opinion and Order. ECF 24. Plaintiff’s breach of contract

claim and intentional interference with economic relationship claim fail to state a plausible claim

for relief for the reasons already enumerated in this Court’s Opinion and Order dismissing the

original Complaint. ECF 24.



PAGE 3 – ORDER
       Plaintiff has not shown that he is likely to succeed on the merits of his claims. See Winter

v. Nat. Res. Def. Council, 555 U.S. 7, 20 (2008) (“A plaintiff seeking a preliminary injunction

must establish that he is likely to succeed on the merits, that he is likely to suffer irreparable

harm in the absence of preliminary relief, that the balance of equities tips in his favor, and that an

injunction is in the public interest.”). The Court therefore finds that it would be inappropriate to

continue to maintain the preliminary injunction imposed by the state court. Defendants SLS and

BNYM’s Motion to Dismiss and to Dissolve the Preliminary Injunction ECF 26 and ECF 27 are

GRANTED. Plaintiff’s Amended Complaint (ECF 25) is dismissed with prejudice.

       IT IS SO ORDERED.

       DATED this 13th day of November, 2018.


                                                       /s/ Michael H. Simon
                                                       Michael H. Simon
                                                       United States District Judge




PAGE 4 – ORDER
